Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 1 of 7




                                  (portions redacted)
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 2 of 7
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 3 of 7
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 4 of 7
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 5 of 7
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 6 of 7
Case 1:18-cr-00365-LGS Document 121 Filed 06/17/20 Page 7 of 7
